Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.CODEETH ALLIANZ GLOBAL INVESTORS OF AMERICA CODE OF ETHICS PURSUANT TO SECTION -OXLEY ACT OF 2 OFFICERS AUGUST 19, 2003 (AS REVISED ON OCTOBER 1, 2004) I. COVERED PERSONS/PURPOSE OF THE CODE This Code of Ethics (this Code) pursuant to Section 406 of the Sarbanes-Oxley Act of 2002 has been adopted by the registered investment companies (each a Fund and, collectively, the Funds) listed on EXHIBIT A and, except as provided in Section VI below, applies to each Funds Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer (the Covered Officers) and each Director of the Fund who is an interested person of the Fund (as defined in Section 2(a)(19) of the Investment Company Act of 1940) because such Director is an interested person of the Funds investment adviser or principal underwriter (Covered Direcotrs and, together with the Covered Officers, the Covered Persons). Each Covered Person is identified in EXHIBIT B. This Code has been adopted for the purpose of promoting: honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; full, fair, accurate, timely and understandable disclosure in reports and documents that a Fund files with, or submits to, the Securities and Exchange Commission (SEC) and in other public communications made by a Fund; compliance with applicable laws and governmental rules and regulations; the prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and accountability for adherence to the Code. Each Covered Person should adhere to a high standard of business ethics and should be sensitive to situations that may give rise to conflicts of interest. II. COVERED PERSONS SHOULD HANDLE ETHICALLY ANY ACTUAL OR APPARENT CONFLICTS OF INTEREST OVERVIEW. A conflict of interest occurs when a Covered Persons private interest interferes with the interests of, or his service to, the relevant Fund. For example, a conflict of interest would arise if a
